DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Claims 1-11 in the reply filed on 3/26/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Lachenbruch (US Patent 10413464).
Regarding claim 1, Lachenbruch teaches an inflatable mattress (Figure 1; 16) comprising a plurality of longitudinal compartments (Figure 2; 30a, 30b), wherein each compartment is independently inflatable from the other compartments (Figure 3; 120) and extends from a first side or edge of the mattress to a second side or edge of the mattress (Figure 1; as shown).
Regarding claim 2, Lachenbruch teaches each compartment extends along an entire length or width of the mattress (Figure 1; as shown). 
Regarding claim 3, Lachenbruch teaches comprising two or more horizontal compartments (Figure 2; 30a, 30b).
Regarding claim 4, Lachenbruch teaches each compartment has a corresponding valve (Figure 2; at 104).
Regarding claim 5, Lachenbruch teaches each valve is connected to a source of compressed fluid (Figure 2; 100).
Regarding claim 6, Lachenbruch teaches the source of compressed fluid is connected to a control 'unit (Figure 2; 110) and wherein the control unit is configured to selectively inflate and deflate said compartments (Figure 3; 120).
Regarding claim 7, Lachenbruch teaches the control unit is adapted to inflate and deflate said compartments according to a predetermined sequence (Figure 8 shows a predetermined inflation sequence).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch (US Patent 10413464) in view of Lapidus (US Patent 3653083).
Regarding claim 8, Lapidus teaches means for ventilating an occupant of the mattress (Figure 1; 46). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bladders of Lachenbruch to include ventilation in order to prevent overheating of the user. 
Regarding claim 9, Lapidus teaches the ventilation means comprises a plurality of perforated hoses disposed in furrows formed by adjacent compartments (Figure 1; 46 are holes in furrows between adjacent compartments without holes (48)). It would have been obvious to .
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch (US Patent 10413464) in view of Ead (US Patent Application Publication 9370251).
Regarding claim 10, Lachenbruch teaches a bedding arrangement comprising the inflatable mattress (Figure 1; as shown). Lachenbruch does not teach a rollable sheet. Ead teaches a rollable sheet (Figure 15; see Step 6, 912). It would have been obvious to one of ordinary skill in the art at the time of invention to use the rollable sheet of Ead with the inflating and deflating mattress of Lachenbruch “to assist in bed making” (Lachenbruch Column 12; lines 10-12). 
Regarding claim 11, Lachenbruch teaches a bedding arrangement comprising the inflatable mattress (Figure 1, as shown). Lachenbruch does not teach a rollable sheet wherein said sequence allows said rollable sheet to be rolled between a top of the mattress and an occupant of the bed. Ead teaches a rollable sheet wherein said sequence allows said rollable sheet to be rolled between a top of the mattress and an occupant of the bed (Figure 15 describes rolling a sheet in depressions created by a mattress, and when applied to the depressions made on the bed of Lachenbruch, especially considering Lachenbruch already contemplates inflating and deflating bladders for bed making (column 12, lines 10-12), the combination results in a rollable sheet where the sequence allows the rolling of the sheet). It would have been obvious to one of ordinary skill in the art at the time of invention to use the rollable sheet of Ead with the inflating and deflating mattress of Lachenbruch “to assist in bed making” (Lachenbruch Column 12; lines 10-12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/9/2021